            Case 1:20-cr-00160-MKV Document 350 Filed 04/12/21 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 4/12/2021




                                                   April 9, 2021
       The Honorable Mary Kay Vyskocil
       United States District Judge                           ORDERED
                                                                   ED
                                                                   E D.
                                                   DENIED. SO ORDERED.
       Southern District of New York
                                                          4/12/2021
       500 Pearl Street
       New York, NY 10007

                     Re: United States v. Rebecca Linke, et al.
                           20 CR 160 (MKV)

       Dear Judge Vyskocil:

              I represent Defendant Rebecca Linke, and submit this letter motion on her
       behalf seeking a modification of the travel limits of her bail as set forth below. The
       Government, by AUSA Andrew Adams does not object to the requested
       modification.

               Ms. Linke was released on the day of her arrest, March 9, 2020, on a $100,000
       Personal Recognizance Bond cosigned by her parents. Her travel limits are the
       Southern and Eastern Districts of New York, and the District of New Jersey, where
       she lives. Ms. Linke has been fully compliant with all bail conditions at all times.

               I respectfully request that her travel limitations be extended to permit
       her to travel with her husband for a weekend camping trip in Ocean City, Maryland.
       The dates of her requested travel are 4/15-4/18. Should the Court require additional
       information or have other questions, Ms. Linke and counsel are available at any time.
       Her location and exact travel itinerary will be provided to the Government and to
       Pretrial in advance.

              I thank the Court for its consideration.


                                                   Sincerely,



                                                   David
                                                   D     Wikstrom
                                                      id Wik t
